Citation Nr: 1749912	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  13-16 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a compensable disability rating for limited extension due to a right ischial ramus stress fracture (hereinafter "right hip disability") prior to July 17, 2013, and in excess of a 10 percent rating thereafter.

2.  Entitlement to a disability rating in excess of 10 percent for limited flexion due to a right hip disability prior to July 17, 2013, and a compensable rating thereafter.

3.  Entitlement to a disability rating in excess of 10 percent for chondromalacia of the right knee.

4.  Entitlement to a disability rating in excess of 10 percent for tendonitis of the right ankle.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to November 1985. 

These matters arise before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In a September 2013 decision, the RO increased the rating for limited extension of a right hip disability to 10 percent, and decreased the rating for limited flexion to noncompensable, both effective July 17, 2013.  As these are not the highest ratings available for either disability, the appeal is continued.  AB v. Brown, 6 Vet. App. 35   (1993).

In her October 2013 notice of disagreement, the Veteran requested an effective date earlier than July 17, 2013.  The Board notes that this request is essentially a request for entitlement to an increased disability evaluation prior to July 17, 2013, which is already on appeal.

In April 2015 the Board denied the issues listed on the title page of this decision; without consideration of entitlement to TDIU.  The Veteran appealed the decision to the Court of Appeals for Veterans Claims (Court).  In February 2016 the Court granted a Joint Motion for Partial Remand (Joint Remand) by the parties to vacate and remand the Board's April 2015 decision for further development.  The appeal for a TDIU has been raised as a component of the increased rating claim on appeal, according to the Joint Remand and it is, therefore, in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran changed representatives during the pendency of this appeal; ultimately she selected The American Legion, recognized as the current representative.

When this case was most recently before the Board in October 2016, it was remanded to afford the Veteran a hearing before a Veterans Law Judge (VLJ).  The Veteran was afforded a videoconference hearing before the undersigned VLJ in July 2017; a copy of the transcript is of record.  During the hearing, the Veteran submitted additional evidence that must be reviewed by the RO on remand.  The case has thus been returned to the Board for further appellate action.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Joint Remand, the Board finds that remand is required to afford the Veteran new VA examination(s) to adequately address whether she is entitled to increased disability ratings based on functional loss, specifically evaluating additional limitation of motion during flare-ups.
The Veteran also testified before the undersigned that her conditions were worse, and she was in more physical pain.  Moreover, 38 C.F.R. § 4.59 (2016) provides that, with respect to painful motion and arthritis, the joints involved should be tested for pain on both active and passive motion, in weightbearing and non-weight bearing if possible, and if possible, with the range of the opposite undamaged joint.  Id.  During the pendency of this appeal, the Court has held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  

For all of these reasons, new examinations are necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

Further development and adjudication of the Veteran's claims may provide evidence in support of her claim of entitlement to a TDIU.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined.

Finally, the Board notes that the Veteran testified during the July 2017 hearing that she had applied for Social Security Administration (SSA) disability benefits but had been denied.  On remand, the records from SSA should be requested.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask her to provide or identify any relevant VA or non-VA medical records that are not already of record.  She should be asked to authorize the release of any non-VA treatment records relating to her claims.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159 (e).

2.  Request directly from the SSA, copies of any decisions on a claim or claims for disability benefits and a copy of the medical records that were considered by the agency.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159 (e).

3.  Provide the Veteran with appropriate VCAA notice for a TDIU claim; with that notice, enclose a VA Form 21-8940 for the Veteran to fill out and submit back to VA.  The Veteran is reminded that she should submit a VA Form 21-8940, as a failure to aid in development of her claim may result in her claim being denied.

4.  Then, schedule the Veteran for VA examination(s) with an appropriate examiner to determine the current severity of her right hip, right knee, and right ankle disabilities.  Access to the Veteran's electronic claims file, including a copy of this remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such a review was undertaken.  The examiner should provide a comprehensive report including complete explanation for all opinions and conclusions reached.

(a) All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail, specifically to include range of motion testing of the right hip, right knee, and right ankle disabilities considering active and passive motion, in weight-bearing and nonweight-bearing.  The examiner should provide information concerning where the Veteran experiences pain during range of motion testing, and if so, at which degree limitation of motion due to pain begins.  

The examiner should also determine whether there is weakened movement, excess fatigability, or incoordination, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination; and whether there is any pain which could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.  

(b) The examiner should determine whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71a (2016), and the frequency and total duration of such episodes over the course of the past 12 months.

The examiner should also state the effect the Veteran's service-connected disabilities have on her occupational functioning.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Upon completion of the examination ordered above, review the examination report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the AOJ must furnish the Veteran and her representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



